                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO

  In re:                                               Chapter 11

  ROMAN CATHOLIC CHURCH OF THE                         Case No. 18-13027-t11
  ARCHDIOCESE OF SANTA FE, a New Mexico
  corporation sole,

                   Debtor.

           NOTICE OF AMENDMENTS TO BANKRUPTCY SCHEDULES A, B AND E/F,
                       AND STATEMENT OF FINANCIAL AFFAIRS

            COMES NOW Debtor-in-Possession by and through undersigned counsel, Bruce A.

   Anderson of Elsaesser Anderson, Chtd., and gives notice of the following amendments to the

   Summary of Assets and Liabilities, Schedule E/F:

   Schedules E or F:

Creditor’s name; last 4 digits of      Total claim amount         Priority        Any other
account #, mailing address                                        amount (if any) changes
                                                                                 (i.e. nature of debt,
                                                                                 type of claim, who
                                                                                 owes the debt)
United States Conference of            $51,736.50                                Conference of
Catholic Bishops                                                                 Catholic Bishops
3211 Fourth Street NE
Washington, DC 20017-1194


            DATED this 1st day of April, 2019.

                                                 /s/ Bruce A. Anderson
                                                 Ford Elsaesser
                                                 Bruce A. Anderson
                                                 ELSAESSER ANDERSON CHTD.
                                                 320 East Neider Avenue, Suite 102
                                                 Coeur d'Alene, ID 83815
                                                 (208) 667-2900
                                                 Fax: (208) 667-2150
                                                 ford@eaidaho.com
                                                 brucea@eaidaho.com

   NOTICE OF AMENDMENTS TO BANKRUPTCY
   SCHEDULE E/F -1


   Case 18-13027-t11         Doc 149    Filed 04/01/19      Entered 04/01/19 16:06:13 Page 1 of 2
                                               -and-
                                               /s/ Thomas D. Walker
                                               Thomas D. Walker
                                               WALKER & ASSOCIATES, P.C.
                                               500 Marquette N.W., Suite 650
                                               Albuquerque, New Mexico 87102
                                               (505) 766-9272
                                               Fax: (505) 722-9287
                                               twalker@walkerlawpc.com

                                            Certificate of Service

        I certify that, on the date set forth above, copies of this notice was served 1) via CM/ECF
electronic notice on all creditors and parties in interest listed on the notice of electronic filing
associated with this document; and 2) via first class mail, postage prepaid on the persons who
have requested notice in this case but who do not receive electronic notice through CM/ECF.

      Additionally, by regular first class mail, postage prepaid, I mailed a copy to the following
non-ECF as follows:

                               United States Conference of
                               Catholic Bishops
                               3211 Fourth Street NE
                               Washington, DC 20017-1194




       Dated this 1st day of April, 2019.

                                               _/s/ Bruce A. Anderson_______________
                                               Bruce A. Anderson




NOTICE OF AMENDMENTS TO BANKRUPTCY
SCHEDULE E/F -2


Case 18-13027-t11       Doc 149     Filed 04/01/19       Entered 04/01/19 16:06:13 Page 2 of 2
